        Case 2:15-cr-00009-DLC Document 83 Filed 07/01/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




 UNITED STATES OF AMERICA,
                                                  CR 15-09-BU-DLC
                      Plaintiff,

        vs.                                        ORDER


 DOUGLAS JAMES GOSNELL,

                      Defendant.


      Before the Court is Defendant Douglas Janies Gosnell’s Motion for Early

Termination of Supervised Release. (Doc. 80). Defendant began serving his three-

year term of supervision on November 27,2017. (Doc. 81.) He has now

completed 83% and anticipates discharged in November of2020. Defendant

requests early termination so he may move to Ocala, Florida this summer to be

with family. {Id. at 1.) For the following reasons, the motion is denied.

      A court may release a defendant from a previously ordered term of

supervision so long as he has completed at least one year ofsupervised release. 18

U.S.C. § 3583(e)(1). In deciding whether early termination is appropriate, a court

is instructed to consider the factors found at 18 U.S.C. § 3553(a). Id. This

includes, inter alia:(1)“the nature and circumstances ofthe offense and the

                                        -1-
         Case 2:15-cr-00009-DLC Document 83 Filed 07/01/20 Page 2 of 3



history and characteristics ofthe defendant;” and (2)“the need for the sentence

imposed”(a)“to afford adequate deterrence to criminal conduct,” and(b)“to

protect the public from further crimes ofthe defendant. 18 U.S.C.§ 3553(a). A

court “enjoys discretion to consider a wide range of circumstances when

considering whether to grant early termination.” United States v. Emmett,749

F.3d 817, 819(9th Cir. 2014)(citations omitted). A defendant bears the burden to

show that such course of action is justified. Id. at 824.

      The Defendant is 67 years old and has severe health issues. {Id. at 1, 5.) He

earned a GED in prison and has made significant strides during his term of

supervision. {Id. at 4.) Although he initially struggled with noncompliance, he has

since developed a largely positive track record, except for an incident in February

this year. (Docs. 82 at 3; 81 at 4.) The Defendant reports that he has built a

successful relationship with his therapist and developed a wide range of coping

skills. (Doc. 81 at 4.) Now,he seeks early termination in order to be closer to

family in these difficult times. {Id. at 5.)

      The Defendant’s probation officer does not support early termination

because he believes that terminating therapy will have negative consequences on

the Defendant’s mental health. {Id. at 6.) The Government opposes the motion.

arguing that a desire to move to Florida does notjustify early termination and that


                                          -2-
        Case 2:15-cr-00009-DLC Document 83 Filed 07/01/20 Page 3 of 3



mere compliance with the terms of supervision is expected and does not warrant

early release. (Doc. 82 at 2, 4.)

      Given the Defendant’s February relapse, and the concerns of his probation

officer, the Court is not inclined to grant early termination—particularly when it

may be possible to accommodate the Defendant’s desire to move through a transfer

ofjurisdiction. The Court is encouraged by the Defendant’s report that therapy has

been a positive influence in his life and believes that continuing this therapy until.

at least, November will be beneficial. The Court finds that the “history and

characteristics of the defendant” counsel against early termination. All other

factors are neutral. Accordingly,

      IT IS ORDERED that the Defendant’s Motion(Doc. 80)is DENIED.

      DATED this          day of July, 2020.




                                               Dana L. Christensen, District Judge
                                               United States District Court




                                         -3-
